 Case 21-14934-KCF            Doc 34 Filed 07/30/21 Entered 07/31/21 00:12:26                        Desc Imaged
                                   Certificate of Notice Page 1 of 3
Form order − ntcorder

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                         Case No.: 21−14934−KCF
                                         Chapter: 11
                                         Judge: Kathryn C. Ferguson

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Dukat, LLC
   dba BMK Online, LLC, dba Tech to
   Commerce
   c/o On Spec
   95 Newfield Avenue
   Suite H
   Edison, NJ 08837
Social Security No.:

Employer's Tax I.D. No.:
  61−1582052




                                     NOTICE OF JUDGMENT OR ORDER
                                       Pursuant to Fed. R. Bankr. P. 9022
      Please be advised that on July 28, 2021, the court entered the following judgment or order on the court's
docket in the above−captioned case:

Document Number: 30 − 13
ORDER PURSUANT TO SECTIONS 105(a), 327 (a) AND 363(b) OF THE BANKRUPTCY CODE
AUTHORIZING THE DEBTOR TO RETAIN MATTHEW SCHWARTZ, CPA OF BEDERSON, LLP AS
FINANCIAL ADVISOR TO THE DEBTOR NUNC PRO TUNC TO THE PETITION DATE AND GRANTING
RELATED RELIEF (Related Doc # 13). Service of notice of the entry of this order pursuant to Rule 9022 was made
on the appropriate parties. See BNC Certificate of Notice. Signed on 7/28/2021. (bwj)
     Parties may review the order by accessing it through PACER or the court's electronic case filing system
(CM/ECF). Public terminals for viewing are also available at the courthouse in each vicinage.




Dated: July 28, 2021
JAN: bwj

                                                                  Jeanne Naughton
                                                                  Clerk
       Case 21-14934-KCF                     Doc 34 Filed 07/30/21 Entered 07/31/21 00:12:26                                             Desc Imaged
                                                  Certificate of Notice Page 2 of 3
                                                              United States Bankruptcy Court
                                                                  District of New Jersey
In re:                                                                                                                 Case No. 21-14934-KCF
Dukat, LLC                                                                                                             Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0312-3                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jul 28, 2021                                               Form ID: orderntc                                                          Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 30, 2021:
Recip ID                 Recipient Name and Address
acc                    + Bederson & Company, 347 Mt. Pleasant Avenue, West Orange, NJ 07052-2749

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 30, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 28, 2021 at the address(es) listed below:
Name                               Email Address
David H. Stein
                                   on behalf of Debtor Dukat LLC dstein@wilentz.com, ciarkowski@wilentz.com

David H. Stein
                                   on behalf of Plaintiff Dukat LLC dstein@wilentz.com, ciarkowski@wilentz.com

Margaret Mcgee
                                   on behalf of U.S. Trustee U.S. Trustee maggie.mcgee@usdoj.gov

Mark Politan
                                   mpolitan@politanlaw.com

Ronald L. Daugherty
                                   on behalf of Creditor Interline Brands Inc. dba Hardware Express rdaugherty@srstlaw.com

U.S. Trustee
                                   USTPRegion03.NE.ECF@usdoj.gov
     Case 21-14934-KCF    Doc 34 Filed 07/30/21 Entered 07/31/21 00:12:26   Desc Imaged
                               Certificate of Notice Page 3 of 3
District/off: 0312-3                   User: admin                               Page 2 of 2
Date Rcvd: Jul 28, 2021                Form ID: orderntc                        Total Noticed: 1
TOTAL: 6
